DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furry (WO 2005/001409), and further in view of Laufer (US 6,853,452).


With regards to claim 1, Furry discloses a passive infrared camera system (Fig. 1; 20) adapted to provide a visual image of a chemical emanating from a component having the chemical therein (Abstract), wherein a substance has one or more infrared absorption peaks (Fig. 3A; methane with absorption peaks/bands at 71 and 72), the IR imaging system comprising:
an optical detection unit (Fig. 2; 22) comprising:
an optical detector array (focal plane array 44) having increased sensitivity in a spectral range corresponding to at least one of the one or more infrared absorption peaks (pg. 7; lines 13-15; “…the infrared sensor device 44 is a focal plane array (FPA) of Indium Antimonide (InSb) sensors (e.g., a 320 x 256 matrix) to provide a high sensitivity in the 3-5 micron range of infrared light…”), wherein the optical detector array is cooled by a closed-cycle Stirling cryocooler (pg. 7; lines 21-33); and
one or more optical filters configured to selectively pass light in the spectral range (Abstract; “The optical bandpass filter (46) is located along an optical path between the lens (38) and the infrared sensor device (44). At least part of a pass band (80) for the optical bandpass filter (46) is within an absorption band (e.g., 71, 72) for the chemical.”)

In the same endeavor, Laufer discloses an apparatus for imaging incoming infrared radiation (Abstract; [0009]). Laufer discloses a passive, remote device utilizing a differential absorption radiometer (DAR) to detect chemicals including gases, liquids, solids and adsorbents (col. 1; lines 16-23). Laufer further discloses that detector noise and thermal emission by the bandpass filters limits the system’s sensitivity. Further, the thermal emission of the bandpass filters has a large DC component that carries its own shot noise and the emission can exceed transmitted irradiance when the filters are at room temperature. Subtraction utilizing a reference photocurrent can correct the DC component however the shot noise cannot be subtracted. The shot noise can be reduced by cooling the filters (col. 24; lines 25-44). Further, the reference teaches the need to decrease the excess noise which is common to all detector systems wherein such noise is drifts in detector response due to slow changes in its temperature (col. 13-14; lines 58-25). Further, the reference teaches that by cooling the filters by 50°C. using a single stage thermoelectric cooler, a factor of ~ 2 reduction in the filter emission is possible (col. 26; lines 45-47). Finally, the reference teaches the use of (col. 31; lines 46-52).
In view of Laufer, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to exchange the closed-cycle Stirling cryocooler of Furry with a solid-state Peltier effect thermoelectric cooler. The advantage provided is steady low temperature cooling and control of the system to minimize detector noise such as thermal emission shot noise and thermal drifts. 

With regards to claim 2, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the spectral range comprises mid-wave infrared region. (Furry; pg. 7; lines 32-34; mid-wavelength infrared (MWIR))

With regards to claim 3, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the substance is methane. (Furry; Fig. 3A; methane)

With regards to claim 4, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the optical detector array comprises at least one of: an (Furry; pg. 7; lines 13-15; “…the infrared sensor device 44 is a focal plane array (FPA) of Indium Antimonide (InSb) sensors (e.g., a 320 x 256 matrix…”) and a camera (Furry; camera system 22). 

With regards to claim 5, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the spectral range comprises at least one of a wavelength range between about 3-4 microns (Furry; pg. 9; lines 3-5;  “A first absorbance band 71 is located between about 3.1 μm and about 3.6 μm…”)  or a wavelength range between about 7-8 microns (Furry; pg. 9; lines 3-5;  “…a second absorbance band 72 is located between about 7.2 μm and about 8.2 μm…”). 

With regards to claim 6, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein a first spectral range is between 3000 nm and 3500 nm. (3000 nm and 3500 nm correspond to 3 and 3.5 microns respectively, Furry; pg. 9; lines 3-5 discloses a range of 3 to 3.5 microns.)


With regards to claim 8, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the one or more optical filters comprises a transmissive window associated with the optical detector array. (Laufer; col. 28; sinsitlines 19-21)

With regards to claim 9, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the one or more optical filters comprises a short-pass filter configured to transmit radiation in a wavelength region between 3-8.3 microns. (Furry; pg. 7; lines 36-38; 3100 nm and 3600 nm correspond to 3.1 nm and 3.6 nm)

With regards to claim 10, Furry, in view of Laufer, discloses the IR imaging system of claim 1, wherein the optical detector array has increased sensitivity in a first spectral range between 3-4 microns (pg. 7; lines 13-15; “…the infrared sensor device 44 is a focal plane array (FPA) of Indium Antimonide (InSb) sensors (e.g., a 320 x 256 matrix) to provide a high sensitivity in the 3-5 micron range of infrared light…”) and a second spectral range between 7-8 microns. (Furry; pg. 9; lines 17-19)

With regards to claim 11, Furry, in view of Laufer, discloses the IR imaging system of claim 10, wherein the optical detector array has decreased sensitivity in a wavelength range between 4-6 microns. (Fig. 3A displays no peaks within the range of 4-6 nm, it would have been obvious to one with ordinary skill within the art to come to the conclusion that the array would obviously have decreased sensitivity within that range due to the use of bandpass filters.)

With regards to claim 12, Furry discloses “’ The absorbance of methane at the second absorbance band 72 (see FIG. 3A) may be easily detected as well by an infrared camera system 22 adapted to detect infrared light at that range (e.g., about 7-8 μm). Furry goes on to teach that the optical bandpass filter 46 has a pass band that is at least partially located in an absorption band for the chemical. (pg. 9; lines 20-27). The reference further teaches of a bandpass filter may comprise of two or more filters located in the refrigerated portion. The reference teaches that the optical filters of the bandpass filter can have a high pass filter characteristic to allow infrared light greater than about 3100 nm to pass therethrough (Furry; pg. 11; lines 14-17).

It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Furry with a second filter capable of passing radiation within a specific spectral range such as 7-8 microns. The motivation is to distinctly detect detect a gas that has two spectral absorbance regions.

With regards to claim 13, Furry, in view of Laufer, discloses the IR imaging system of claim 10, wherein the IR imaging system is configured to detect methane. (Furry; Fig. 3A)

With regards to claim 14, Furry, in view of Laufer, discloses the IR imaging system of claim 13, configured to be portable. (Furry; pg. 20; lines 22-24)

With regards to claim 15, Furry, in view of Laufer, discloses the IR imaging system of claim 13, configured to be handheld. (Furry; pg. 6; lines 16-19)

With regards to claim 16, Furry, in view of Laufer, discloses the IR imaging system of claim 13, configured to be battery operated. (Furry; pg. 6; lines 33-34)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furry, Laufer, and further in view of Hinnrichs (US 2009/0321645).
With regards to claim 7, Furry, in view of Laufer, does not specifically disclose the IR imaging system of claim 1, wherein the IR imaging system does not include a cooler configured to cool the optical detector array below 300K.
In the same field of endeavor, Hinnrichs discloses an apparatus for imaging incoming infrared radiation (Abstract). Hinnrichs teaches that the apparatus is in an external environment having a predetermined ambient temperature of a cooler 26 that cools or warms a detector array 16 [0020]. The cooler can be a thermoelectric cooler such as a Peltier cooler that can maintain the temperatures within a few degrees of the ambient temperature [0021]. (Note; Hinnrichs does not specifically disclose a cooler configured to cool an optical detector array below 300K but does teach of utilizing the apparatus in an external environment having a predetermined ambient temperature. Standard ambient temperature is around 298.15 K) 
(Also see claim 1)

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 17, the prior art of record fails to disclose or reasonably suggest, an infrared (IR) system, comprising an optical detection unit having a single optical channel, configured so that a convolution of a responsivity function of an optical detector array of the optical detection unit and a transmissive filter of the optical detection unit is non-zero in spectral regions corresponding to peaks in a absorption spectrum of a target species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reichardt et al. (US 2006/0203248)
Newbury et al. (US 2011/0069309)
Manning (US 2008/0204757)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884